Name: 91/396/EEC: Council Decision of 29 July 1991 on the introduction of a single European emergency call number
 Type: Decision_ENTSCHEID
 Subject Matter: politics and public safety;  communications;  European construction
 Date Published: 1991-08-06

 Avis juridique important|31991D039691/396/EEC: Council Decision of 29 July 1991 on the introduction of a single European emergency call number Official Journal L 217 , 06/08/1991 P. 0031 - 0032 Finnish special edition: Chapter 13 Volume 20 P. 0232 Swedish special edition: Chapter 13 Volume 20 P. 0232 COUNCIL DECISION of 29 July 1991 on the introduction of a single European emergency call number (91/396/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the telephone is the best means of access to emergency services of all kinds; whereas at present various telephone numbers are used for this purpose in the Member States; Whereas the effect of such differences is to create problems in contacting the responsible services for citizens facing emergency situations in other Member States; Whereas the substantial increase in both private and business travel within the Community has created a demand for the introduction of a single European emergency call number; Whereas the introduction of new technologies in public telephone networks and the coordinated introduction of advanced telecommunications infrastructures present a unique opportunity for the implementation of a single European emergency call number, in parallel to the existing national emergency call numbers, where appropriate; Whereas the Council, in its resolution of 13 February 1989 on the new developments in Community cooperation on civil protection (4), stressed the desirability of a Community-wide single additional emergency telephone number which will in particular enable citizens in an emergency or disaster to call the relevant national emergency services; Whereas the European Parliament has repeatedly emphasized the importance of the introduction of such a number, in particular in its resolutions of 12 December 1988 on telecommunications (5); Whereas the European Conference of Post and Telecommunications (CEPT) recommended in its recommendation T/SF1 of 1976 the use of the number 112 as the single European emergency call number; Whereas this recommendation has only been followed by a very small number of Member States; Whereas it will be possible in all Member States to devise a plan to make the number 112 available; Whereas several Member States could introduce the number 112 by 1992; whereas however, for some Member States this would cause problems since they would need to make unplanned changes or to change plans already made; Whereas, therefore, flexibility is needed in the time schedule for introducing the emergency call number in these Member States; Whereas the introduction of the number 112 will be possible by 1996, even in the Member States where difficulties exist; Whereas, in addition to the technical, financial, operational and commercial implications of introducing the chosen number within public telecommunications networks, Member States will have to make the necessary organizational arrangements best suited to the national organization of the emergency systems, in order to ensure that calls to this number are adequately answered and handled; whereas it would be desirable to devote efforts to easing difficulties of comprehension which may arise from different language capabilities, taking account of the possibilities of the various national systems; whereas the single European emergency call number could therefore be used in parallel with any other existing national arrangements, where appropriate; Whereas the provision of emergency call numbers is prescribed in all Member States by law, regulation, or administrative action, and divergent developments in this area must be avoided; Whereas the Treaty does not provide, for the adoption of this Decision, powers other than those of Article 235, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall ensure that the number 112 is introduced in public telephone networks as well as in future integrated services digital networks and public mobile services, as the single European emergency call number. 2. The single European emergency call number shall be introduced in parallel with any other existing national emergency call numbers, where this seems appropriate. Article 2 The single European emergency call number shall be introduced by 31 December 1992 at the latest, except where Article 3 applies. Article 3 1. Where particular technical, financial, geographical or organizational difficulties in a Member State make the full introduction of the single European emergency call number by the date provided for in Article 2 impossible or too costly, the Member State concerned shall inform the Commission of these difficulties. 2. In the case referred to in paragraph 1, the Member State concerned shall communicate to the Commission, with adequate explanations and justification, a new date for the full introduction of the single European emergency call number which, however, must be no later than 31 December 1996. Article 4 Member States shall take the necessary measures to ensure that calls to the single European emergency call number are appropriately answered and handled, in a manner best suited to the national organization of emergency systems and within the technological possibilities of the networks. Article 5 This Decision is addressed to the Member States. Done at Brussels, 29 July 1991. For the Council The President H. VAN DEN BROEK (1) OJ No C 275, 1. 11. 1990, p. 4. (2) OJ No C 231, 17. 9. 1990, p. 83 and OJ No C 183, 15. 7. 1991. (3) OJ No C 62, 12. 3. 1990, p. 1. (4) OJ No C 44, 23. 2. 1989, p. 1. (5) OJ No C 12, 16. 1. 1989, p. 66.